Exhibit 10.2

 

EMPLOYMENT AGREEMENT

Between:

KARI TAYLOR

(the “Executive”)

And:

RITCHIE BROS. AUCTIONEERS (AMERICA)  INC.,

 a corporation incorporated under the laws of Washington

(the “Employer”)

WHEREAS:

A.          The Employer, its parent, and the other subsidiaries is in the
business of facilitating the exchange, buying, selling and auctioneering of
industrial equipment; and

B.          The Employer and the Executive wish to enter into an employment
relationship on the terms and conditions as described in this Agreement;

NOW THEREFORE THIS AGREEMENT WITNESSES THAT in consideration of the mutual
covenants and agreements herein contained, and for other good and valuable
consideration, the sufficiency of which is hereby acknowledged by both parties,
the Employer and the Executive agree as follows:

1.                EMPLOYMENT

a.        The Employer agrees to employ the Executive pursuant to the terms and
conditions described in this Agreement, including the appendices to this
Agreement, and the Executive hereby accepts and agrees to such employment.

b.        The Executive will be employed in the position of Chief Sales Officer,
 US Regions and shall perform and assume such duties and responsibilities as may
be assigned by the Employer from time to time.  The position will be based in
Chicago, IL but Executive may work out of current home location for up to 1 year
prior to relocating to Chicago.

c.        The Executive’s employment with the Employer in this new role will
commence on June 17, 2019 (the “Commencement Date”), and the Executive’s
employment hereunder will continue for an indefinite period of time until
terminated in accordance with the terms of this Agreement or applicable law (the
“Term”).

d.        During the Term, the Executive will at all times:

i.      well and faithfully serve the Employer, and act honestly and in good
faith in the best interests of the Employer;

ii.     devote all of the Executive’s business time, attention and abilities,
and provide her best efforts, expertise, skills and talents, to the business of
the Employer, except as provided in Section 2(b);





Page 1 of 13




 

iii.    adhere to all generally applicable written policies of the Employer, and
obey and observe to the best of the Executive’s abilities all lawful orders and
directives, whether verbal or written, of the Board;

iv.    act lawfully and professionally, and exercise the degree of care,
diligence and skill that an executive employee would exercise in comparable
circumstances; and

v.     to the best of the Executive’s abilities perform the duties and exercise
the responsibilities required of the Executive under this Agreement.

2.                PRIOR COMMITMENTS AND OUTSIDE ACTIVITIES

a.        The Executive represents and warrants to the Employer that the
Executive has no existing common law, contractual or statutory obligations to
her former employer or to any other person that will conflict with the
Executive’s duties and responsibilities under this Agreement.

b.        During the term of this Agreement, the Executive will not be engaged
directly or indirectly in any outside business activities, whether for profit or
not-for-profit, as principal, partner, director, officer, active shareholder,
advisor, employee or otherwise, without first having obtained the written
permission of the Employer.

3.                POLICIES

a.        The Executive agrees to comply with all generally applicable written
policies applying to the Employer’s staff that may reasonably be issued by the
Employer from time to time.  The Executive agrees that the introduction,
amendment and administration of such generally applicable written policies are
within the sole discretion of the Employer.  If the Employer introduces, amends
or deletes such generally applicable written policies, such introduction,
deletion or amendment will not constitute a constructive dismissal or breach of
this Agreement. If there is a direct conflict between this Agreement and any
such policy, this Agreement will prevail to the extent of the inconsistency.

4.                COMPENSATION

a.        Upon the Commencement Date, and continuing during the Term, the
Executive will earn the following annual compensation, less applicable statutory
and regular payroll deductions and withholdings:

 

 

 

Compensation
Element

$US

Annual Base Salary

$365,000 (the “Base Salary”)

Annual Short-Term
Incentive

60% of Base Salary at Target (the “STI Bonus”)
(0% - 200% of STI Bonus at Target, based on actual performance)

Annual Long-Term
Incentive Grant

Targeted at 100% of Base Salary (the “LTI Grant”)

 





Page 2 of 13




 

The Employer shall review the Executive’s compensation package for increase no
less frequently than annually.

b.        The structure of the STI Bonus and LTI Grant will be consistent with
those granted to the RBA Pubco’s other executives, and is subject to amendments
from time to time by the Employer.  Currently, LTI grants for executives are
provided as follows:

i.      50% in stock options, with a ten-year term, with all such options
vesting in equal one-third parts after the first, second and third anniversaries
of the grant date;

ii.     50% in performance share units, vesting on the third anniversary of the
grant date based on meeting pre-established performance criteria (currently
based on ROIC, Earnings Growth and Operating Free Cash Flow per Share targets),
with the number of share units that ultimately vest ranging from 0% to 200% of
target based on actual performance.

c.        The executive will be eligible for a full year (not pro-rated) STI
bonus in respect of 2019 and will receive a guaranteed minimum payout of $
109,500 if employee commences work before June 30, 2019.

d.        The executive will be eligible for a full year (not pro-rated) LTI
grant in respect of 2019 as described in section 4 b if employee commences work
before June 30, 2019; the equity grant is contingent on Compensation Committee
approval. The specific terms and conditions for LTI Grants (including but not
limited to the provisions upon termination of employment) will be based on the
relevant plan documents and may be subject to amendments from time to time by
RBA Pubco.

e.        The executive will be eligible for USD$365,000 equity Sign-on grant
(“SOG”) payable: (i) $182,500 economic value in the form of stock options, with
the number of options being calculated as of the grant date using the
Black-Scholes option pricing model, and (ii) $182,500 economic value in the form
of restricted share units (“RSUs”) granted pursuant to RBA Pubco’s Restricted
Share Unit Plan (the “RSU Plan”), with the actual number of RSUs being
calculated by reference to the volume weighted average trading price of the
common shares of RBA Pubco as set forth in the RSU Plan.  The RSUs will cliff
vest on the third anniversary of the grant date and the stock options will best
according to the description in section 4bi.  The SOG grant shall be subject to
compensation committee approval in accordance with the Employer’s normal
compensation governance policies.  It is anticipated that the SOG would be
granted in March 2020, subject to any applicable blackout periods pertaining to
trading in common shares of the Employer by “insiders”.

f.        Notwithstanding any other provisions in this Agreement to the
contrary, the Executive will be subject to any clawback/recoupment policy of the
Employer in effect from time-to-time, allowing the recovery of incentive
compensation previously paid or payable to the Executive in cases of misconduct
or material financial restatement, whether pursuant to the requirements of
Dodd-Frank Wall Street Reform and the Consumer Protection Act, the listing
requirements of any national securities exchange on which common stock of RBA
Pubco is listed, or otherwise.

g.        In the event of a restatement of the financial results of Ritchie
Bros. Auctioneers Incorporated (“RBA Pubco”) (other than due to a change in
applicable accounting rules or interpretations),





Page 3 of 13




 

the Board of Directors of RBA Pubco (the “Board”) shall determine whether any
performance-based compensation (pursuant to both short-term and long-term
incentive compensation plans) paid or awarded to the Executive during the three
years preceding such restatement (the “Awarded Compensation”), would have been a
lower amount had it been calculated based on such restated financial statement
(such lower amount being referred to herein as the “Adjusted Compensation”).  If
the Board determines that the Awarded Compensation exceeds the Adjusted
Compensation, then the Board may demand from the Executive the recovery of any
excess of the Awarded Compensation over the Adjusted Compensation, and the
Executive shall immediately forfeit and/or repay, as applicable, any such
amount.

5.                BENEFITS

a.        The Executive will be eligible to participate in the Employer’s U.S.
group benefit plans, subject to the terms and conditions of said plans and the
applicable policies of the Employer and applicable benefits providers.

b.        The liability of the Employer with respect to the Executive’s
employment benefits is limited to the premiums or portions of the premiums the
Employer regularly pays on behalf of the Executive in connection with said
employee benefits.  The Executive agrees that the Employer is not, and will not
be deemed to be, the insurer and, for greater certainty, the Executive will not
be liable for any decision of a third-party benefits provider or insurer,
including any decision to deny coverage or any other decision that affects the
Executive’s benefits or insurance.

c.        The Executive shall be entitled to reimbursement of relocation
expenses in accordance with the terms of the Employer’s standard relocation
policy for executives. With the following key elements:

i.      Movement of household goods and up 2 cars which may be executed in 2
phases but the final phase no later than July 2021

ii.     Up to 1 month of temporary living expenses reimbursed plus 1 months’
salary ($30,417) relocation allowance payable upon initiation of phase 1
(expected mid 2020).

iii.    Support for home sale (real estate fees on home sale) of principle
resident as well as home purchase (legal and appraisal fees) of principle
residence in Chicago area.

6.                EXPENSES

a.        The Employer will reimburse the Executive, in accordance with the
Employer’s policies, for all authorized travel and other out-of-pocket expenses
actually and properly incurred by the Executive in the course of carrying out
the Executive’s duties and responsibilities under this Agreement.

7.                HOURS OF WORK AND OVERTIME

a.        Given the management nature of the Executive’s position, the Executive
is required to work additional hours from time to time, and is not eligible for
overtime pay.  The Executive acknowledges and agrees that the compensation
provided under this Agreement represents full compensation for all of the
Executive’s working hours and services, including overtime.





Page 4 of 13




 

8.                PAID TIME OFF (PTO)

a.        The Executive will earn up to four (5) weeks (or twenty-five (25)
business days) of paid time off (PTO) per annum, pro-rated for any partial year
of employment.

b.        The Executive will take her PTO subject to business needs, and in
accordance with the Employer’s PTO policy in effect from time to time.

c.        Annual PTO must be taken and may not be accrued, deferred or banked
without the Employer’s written approval.

9.                TERMINATION OF EMPLOYMENT

a.      Termination for cause:  The Employer may terminate the Executive’s
employment at any time for Cause, after providing Executive with at least 30
days’ notice of such proposed termination and 15 days to remedy the alleged
defect.  In this Agreement, “Cause” means the wilful and continued failure by
the Executive to substantially perform, or otherwise properly carry out, the
Executive’s duties on behalf of RBA Pubco or an affiliate, or to follow, in any
material respect, the lawful policies, procedures, instructions or directions of
the Employer or any applicable affiliate (other than any such failure resulting
from the Executive’s disability or incapacity due to physical or mental
illness), or the Executive wilfully or intentionally engaging in illegal or
fraudulent conduct, financial impropriety, intentional dishonesty, breach of
duty of loyalty or any similar intentional act which is materially injurious RBA
Pubco or an affiliate, or which may have the effect of materially injuring the
reputation, business or business relationships of the Employer or an affiliate,
or any other act or omission constituting cause for termination of employment
without notice or pay in lieu of notice at common law. For the purposes of this
definition, no act, or failure to act, on the part of an Executive shall be
considered “wilful” unless done, or omitted to be done, by the Executive in bad
faith and without reasonable belief that the Executive’s action or omissions
were in, or not opposed to, the best interests of the Employer and its
affiliates.

In the event of termination for Cause, all unvested stock options granted to the
Executive pursuant to the terms of the RBA Pubco’s Stock Option Plan (the
“Option Plan”) will immediately be void on the date the Employer notifies the
Executive of such termination.  The Executive will have 30 days from the date of
termination to exercise any options which have vested prior to the date of
termination, subject to the terms and conditions of the Option Plan and the
applicable individual option agreements.

In the event of termination for Cause, the rights of the Executive with respect
to any performance share units (“PSUs”) granted pursuant to the RBA Pubco’s
Performance Share Unit Plan (the “PSU Plan”), or RSUs granted under the RSU
Plan,will be governed pursuant to the PSU Plan.

b.      Termination without Cause:  The Employer may terminate the Executive’s
employment at any time, without Cause by providing the Executive with the
following:

i.      Minimum of six (6) months’ Base Salary and STI Bonus at Target, then one
(1) months’ Base Salary and STI Bonus at Target per year of service up to a
maximum of (12) months’ Base Salary and STI Bonus at Target;





Page 5 of 13




 

ii.     continuation of all applicable PSU and RSU rights held by the Executive
in accordance with the PSU and RSU grant agreements, and the terms and
conditions of the PSU Plan and RSU Plan respectively;

iii.    immediate accelerated vesting of all unvested stock options, with the
Executive having 90 days from the date of termination to exercise such options,
subject to the terms and conditions of the Option Plan and the applicable
individual option agreements; and

iv.    continued extended health and dental benefits coverage at active employee
rates until the earlier of the first anniversary of the termination of the
Executive’s employment or the date on which the Executive begins new full-time
employment, or paying for such period of time the Employer’s share of the costs
of such benefits.

c.      Resignation:  The Executive may terminate her employment with the
Employer at any time by providing the Employer with three (3) months’ notice in
writing to that effect. If the Executive provides the Employer with written
notice under this Section, the Employer may waive such notice, in whole or in
part, in which case the Employer will pay the Executive the Base Salary only for
the amount of time remaining in that notice period and the Executive’s
employment will terminate on the earlier date specified by the Employer without
any further compensation.

In the event of termination by the Executive as provided in this section, all
unvested stock options held by the Executive will immediately be void on the
termination date of the Executive’s employment, with the Executive having 90
days from said date to exercise any vested stock options held by the
Executive.  The rights of the Executive with respect to any PSUs and RSUs will
be as set forth in the PSU Plan and RSU Plan with respect to termination by the
Executive.

d.      Retirement:  In the event of the Executive’s retirement, as defined by
the Employer’s policies, all unvested stock options will continue to vest
according to their initial grant schedules and will remain exercisable up to the
earlier of the original grant expiry date and the third anniversary of the date
of retirement; provided, however, that for purposes of any award subject to
Section 409A (as defined below), any termination (other than a termination for
cause) after Executive’s attainment of retirement age shall be governed by the
retirement provisions of such award.

PSUs and RSUs will continue to vest and be paid in accordance with the original
grant schedule applicable thereto.

e.      Deductions and withholdings:  All payments under this Section are
subject to applicable statutory and regular payroll deductions and withholdings
as applicable.

f.       Terms of Payment upon Termination:  Upon termination of the Executive’s
employment, for any reason:

i.      Subject to Section 9  d. and except as limited by Section 9 g. (ii), the
Employer will pay the Executive all earned and unpaid Base Salary, earned and
unpaid vacation pay, earned and unpaid STI for a preceding year (if any remains
unpaid),  and a  prorated STI Bonus for the year of termination, up to and
including the Executive’s last day of active employment with the Employer (the
“Termination Date”), with such payment to be made within five (5) business days
of the Termination Date.





Page 6 of 13




 

ii.     In the event of resignation by the Executive or termination of the
Executive’s employment for Cause, no STI Bonus for the year of termination will
be payable to the Executive; and

iii.    On the Termination Date, or as otherwise directed by the Board, the
Executive will immediately deliver to the Employer all files, computer disks,
Confidential Information, information and documents pertaining to the Employer’s
Business, and all other property of the Employer that is in the Executive’s
possession or control, without making or retaining any copy, duplication or
reproduction of such files, computer disks, Confidential Information,
information or documents without the Employer’s express written consent.

g.      Other than as expressly provided herein, the Executive will not be
entitled to receive any further pay or compensation, severance pay, notice,
payment in lieu of notice, incentives, bonuses, benefits, rights and damages of
any kind.  The Executive acknowledges and agrees that, in the event of a payment
under Section 9b. or Section 9 c. of this Agreement, the Executive will not be
entitled to any other payment in connection with the termination of the
Executive’s employment.

h.      Notwithstanding the foregoing, in the event of a termination without
Cause or termination for Good Reason, the Employer will not be required to pay
any Base Salary or STI Bonus to the Executive beyond that earned by the
Executive up to and including the Termination Date, unless the Executive signs
within sixty (60) days of the Termination Date and does not revoke a full and
general release (the “Release”) of any and all claims that the Executive has
against the Employer or its affiliates and such entities’ past and then current
officers, directors, owners, managers, members, agents and employees relating to
all matters, in form and substance satisfactory to the Employer acting in good
faith,  provided, however, that the payment shall not occur prior to the
effective date of the Release, provided further that if the maximum period
during which Executive can consider and revoke the release begins in one
calendar year and ends in another calendar year, then such payment shall not be
made until the first payroll date occurring after the later of (A) the last day
of the calendar year in which such period begins, and (B) the date on which the
Release becomes effective.

i.       Notwithstanding any changes in the terms and conditions of the
Executive’s employment which may occur in the future, including any changes in
position, duties or compensation, the termination provisions in this Agreement
will continue to be in effect for the duration of the Executive employment with
the Employer unless otherwise amended in writing and signed by the Employer.

j.       Agreement authorizing payroll deductions:  If, on the date the
employment relationship ends, regardless of the reason, the Executive owes the
Employer any money (whether pursuant to an advance, overpayment, debt, error in
payment, or any other reason), the Executive hereby authorizes the Employer to
deduct any such debt amount from the Executive’s salary, severance or any other
payment due to the Executive (to the extent permissible by applicable law
including without limitation Section 409A (as defined below)).  Any remaining
debt will be immediately payable to the Employer and the Executive agrees to
satisfy such debt within 14 days of the Termination Date or any demand for
repayment.

10.              SHARE OWNERSHIP  REQUIREMENTS

a.        The Executive will be subject to the RBA Pubco’s share ownership
guideline policy, as amended from time to time.





Page 7 of 13




 

11.              CONFIDENTIAL INFORMATION

a.        In this Agreement “Confidential Information” means information
proprietary to RBA Pubco or the Employer that is not publically known or
available, including but not limited to personnel information, customer
information, supplier information, contractor information, pricing information,
financial information, marketing information, business opportunities,
technology, research and development, manufacturing and information relating to
intellectual property, owned, licensed, or used by RBA Pubco or the Employer or
in which the Employer otherwise has an interest, and includes Confidential
Information created by the Executive in the course of her employment, jointly or
alone.  The Executive acknowledges that the Confidential Information is the
exclusive property of the Employer.

b.        The Executive agrees at all times during the Term and after the Term,
to hold the Confidential Information in strictest confidence and not to disclose
it to any person or entity without written authorization from the Employer and
the Executive agrees not to copy or remove it from the Employer’s premises
except in pursuit of the Employer’s business, or to use or attempt to use it for
any purpose other than the performance of the Executive’s duties on behalf of
the Employer.

c.        The Executive agrees, at all times during and after the Term, not use
or take advantage of the Confidential Information for creating, maintaining or
marketing, or aiding in the creation, maintenance, marketing or selling, of any
products and/or services which are competitive with the products and services of
RBA Pubco or the Employer.

d.        Upon the request of the Employer, and in any event upon the
termination of the Executive’s employment with the Employer, the Executive will
immediately return to the Employer all materials, including all copies in
whatever form containing the Confidential Information which are within the
Executive’s possession or control.

12.              INVENTIONS

a.        In this Agreement, “Invention” means any invention, improvement,
method, process, advertisement, concept, system, apparatus, design or computer
program or software, system or database.

b.        The Executive acknowledges and agrees that every Invention which the
Executive may, at any time during the terms of her employment with the Employer
or its affiliates, make, devise or conceive, individually or jointly with
others, whether during the Employer’s business hours or otherwise, and which
relates in any manner to the Employer’s business will belong to, and be the
exclusive property of the Employer, and the Executive will make full and prompt
disclosure to the Employer of every such Invention.  The Executive hereby
irrevocably waives all moral rights that the Executive may have in every such
Invention.

c.        The Executive undertakes to, and hereby does, assign to the Employer,
or its nominee, every such Invention and to execute all assignments or other
instruments and to do any other things necessary and proper to confirm the
Employer’s right and title in and to every such Invention. The Executive further
undertakes to perform all proper acts within her power necessary or desired by
the Employer to obtain letters patent in the name of the Employer and at the
Employer’s expense for every such Invention in whatever countries the Employer
may desire, without payment by the Employer to the Executive of any royalty,
license fee, price or additional compensation.





Page 8 of 13




 

d.        The Executive acknowledges that all original works of authorship which
are made by the Executive (solely or jointly with others) within the scope of
the Executive’s employment and which are protectable by copyright are “works
made for hire,” pursuant to United States Copyright Act (17 U.S.C., Section
101).

13.              NON-SOLICITATION

a.        The Executive acknowledges that in the course of the Executive’s
employment with the Employer the Executive will develop close relationships with
the Employer’s clients, customers and employees, and that the Employer’s
goodwill depends on the development and maintenance of such relationships.  The
Executive acknowledges that the preservation of the Employer’s goodwill and the
protection of its relationships with its customers and employees are proprietary
rights that the Employer is entitled to protect.

b.        The Executive will not during the Applicable Period, whether
individually or in partnership or jointly or in conjunction with any person or
persons, as principal, agent, shareholder, director, officer, employee or in any
other manner whatsoever:

i.      solicit any client or customer of the Employer or an affiliate with whom
the Executive dealt during the twelve (12) months immediately prior to the
termination of the Executive’s employment with the Employer (however caused) for
the purposes of (a) causing or trying to cause such client or customer to cease
doing business with the Employer or to reduce such business with the Employer or
an affiliate by diverting it elsewhere or (b) providing products or services
that are the same as or competitive with the business of the Employer or an
affiliate in the area of facilitating the exchange of industrial equipment; or

ii.     seek in any way to solicit, engage, persuade or entice, or attempt to
solicit, engage, persuade or entice any employee of the Employer or an
affiliate, to leave her employment with the Employer or affiliate,

The “Applicable Period” means twelve (12) months following termination,
regardless of the reason for such termination or the party effecting it.

14.              NON-COMPETITION

The Executive agrees that, without the prior written consent of the Employer,
the Executive will not, directly or indirectly, in a capacity similar to that of
the Executive with the Employer, carry on, be engaged in, be concerned with or
interested in, perform services for, or be employed in a business which is the
same as or competitive with the business of the Employer in the area of
facilitating the exchange of industrial equipment, or in the area of the buying,
selling or auctioning of industrial equipment, either individually or in
partnership or jointly or in conjunction with any person as principal, agent,
employee, officer or shareholder.  The foregoing restriction will be in effect
for a period of twelve (12) months following the termination of the Executive’s
employment, regardless of the reason for such termination or the party effecting
it,  within the geographical area of Canada and the United States.

15.              REMEDIES FOR BREACH OF RESTRICTIVE COVENANTS





Page 9 of 13




 

a.        The Executive acknowledges that the restrictions contained in
Sections 9 g. iii., 11, 12, 13 and 14 of this Agreement are, in view of the
nature of the Employer’s business, reasonable and necessary in order to protect
the legitimate interests of the Employer and that any violation of those
Sections would result in irreparable injuries and harm to the Employer, and that
damages alone would be an inadequate remedy.

b.        The Executive hereby agrees that the Employer will be entitled to the
remedies of injunction, specific performance and other equitable relief to
prevent a breach or recurrence of a breach of this Agreement and that the
Employer will be entitled to its reasonable legal costs and expenses, including
but not limited to its attorneys’ fees, incurred in properly enforcing a
provision of this Agreement.

c.        Nothing contained herein will be construed as a waiver of any of the
rights that the Employer may have for damages or otherwise.

d.        The Executive and the Employer expressly agree that the provisions of
Sections 9 g. iii., 11, 12, 13, 14, and 21 of this Agreement will survive the
termination of the Executive’s employment for any reason.

16.              GOVERNING LAW

This Agreement will be governed by the laws of the State of Washington.

17.              SEVERABILITY

a.        All sections, paragraphs and covenants contained in this Agreement are
severable, and in the event that any of them will be held to be invalid,
unenforceable or void by a court of a competent jurisdiction, such sections,
paragraphs or covenants will be severed and the remainder of this Agreement will
remain in full force and effect.

18.              ENTIRE AGREEMENT

a.        This Agreement, including the Appendices, and any other documents
referenced herein, contains the complete agreement concerning the Executive’s
employment by the Employer and will, as of the date it is executed, supersede
any and all other employment agreements between the parties.

b.        The parties agree that there are no other contracts or agreements
between them, and that neither of them has made any representations, including
but not limited to negligent misrepresentations, to the other except such
representations as are specifically set forth in this Agreement, and that any
statements or representations that may previously have been made by either of
them to the other have not been relied on in connection with the execution of
this Agreement and are of no effect.

c.        No waiver, amendment or modification of this Agreement or any
covenant, condition or restriction herein contained will be valid unless
executed in writing by the party to be charged therewith, with the exception of
those modifications expressly permitted within this Agreement.  Should the
parties agree to waive, amend or modify any provision of this Agreement, such
waiver, amendment or modification will not affect the enforceability of any
other provision of this Agreement.  Notwithstanding the foregoing, the Employer
may unilaterally amend the provisions of Section 11 c. relating to provision of
certain health





Page 10 of 13




 

benefits following termination of employment to the extent the Employer deems
necessary to avoid the imposition of excise taxes, penalties or similar charges
on the Employer or any of its Affiliates, including, without limitation, under
Section 4980D of the U.S. Internal Revenue Code.

19.              CONSIDERATION

a.        The parties acknowledge and agree that this Agreement has been
executed by each of them in consideration of the mutual premises and covenants
contained in this Agreement and for other good and valuable consideration, the
receipt and sufficiency of which is acknowledged. The parties hereby waive any
and all defenses relating to an alleged failure or lack of consideration in
connection with this Agreement.

20.              INTERPRETATION

Headings are included in this Agreement for convenience of reference only and do
not form part of this Agreement.

21.              DISPUTE RESOLUTION

In the event of a dispute arising out of or in connection with this Agreement,
or in respect of any legal relationship associated with it or from it, which
does not involve the Employer seeking a court injunction or other injunctive or
equitable relief to protect its business, confidential information or
intellectual property, that dispute will be resolved in strict confidence as
follows:

a.        Amicable Negotiation – The parties agree that, both during and after
the performance of their responsibilities under this Agreement, each of them
will make bona fide efforts to resolve any disputes arising between them via
amicable negotiations;

b.        Arbitration – If the parties have been unable to resolve a dispute for
more than 90 days, or such other period agreed to in writing by the parties,
either party may refer the dispute for final and binding arbitration by
providing written notice to the other party.  If the parties cannot agree on an
arbitrator within thirty (30) days of receipt of the notice to arbitrate, then
either party may make application to the American Arbitration Association (the
“AAA”) to appoint one.  The arbitration will be held in Seattle,  Washington, in
accordance with the AAA’s rules, and each party will bear its own costs,
including one-half share of the arbitrator’s fees.

22.              ENUREMENT

a.        The provisions of this Agreement will enure to the benefit of and be
binding upon the parties, their heirs, executors, personal legal representatives
and permitted assigns, and related companies.

b.        This Agreement may be assigned by the Employer in its discretion, in
which case the assignee shall become the Employer for purposes of this
Agreement.  This Agreement will not be assigned by the Executive.

23.              EFFECT OF SECTION 409A





Page 11 of 13




 

a.        Payments and benefits provided under or referenced in this Agreement
are intended to be designed in such a manner that they are either exempt from
the application of, or comply with, the requirements of, Section 409A of the
U.S. Internal Revenue Code and the regulations issued thereunder (collectively,
as in effect from time to time, “Section 409A”) and shall be construed,
administered and interpreted in accordance with such intention.  If, as of the
date of the Executive’s termination, the Executive is a “specified employee”
within the meaning of Section 409A, then to the extent necessary to comply with
Section 409A and to avoid the imposition of taxes and/or penalties under Section
409A, payment to the Executive of any amount or benefit under this Agreement or
any other Employer plan, program or agreement that constitutes “nonqualified
deferred compensation” under Section 409A and which under the terms of this
Agreement or any other Employer plan, program or arrangement would otherwise be
payable as a result of and within six (6) months following such termination
shall be delayed, as provided under current regulatory requirements under
Section 409A, until the earlier of (i) five (5) days after the Employer receives
notification of the Executive’s death or (ii) the first business day of the
seventh month following the date of the Executive’s termination.

b.        Any payment or benefit under this Agreement or any other Employer
plan, program or agreement that is payable upon a termination of the Executive’s
employment shall only be paid or provided to the Executive upon a “separation
from service” within the meaning of Section 409A. If the Executive or the
Employer determine that any payment, benefit, distribution, deferral election,
or any other action or arrangement contemplated by the provisions of this
Agreement or any other Employer plan, program or agreement would, if undertaken
or implemented, cause the Executive to become subject to taxes and/or penalties
under Section 409A, then such payment, benefit, distribution, deferral election
or other action or arrangement shall not be given effect to the extent it causes
such result and the related provisions of this Agreement or other Employer plan,
program or agreement will be deemed modified in order to provide the Executive
with the intended economic benefit and comply with the requirements of Section
409A.

c.        Each payment made under this Agreement shall be treated as a separate
payment and the right to a series of installment payments under this Agreement
shall be treated as a right to a series of separate and distinct payments.

d.        With regard to any provision in this Agreement that provides for
reimbursement of expenses or in-kind benefits, except for any expense,
reimbursement or in-kind benefit provided pursuant to this Agreement that does
not constitute a “deferral of compensation,” within the meaning of Section 409A,
(i) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during any calendar year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year,
(ii) such payments shall be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred, and (iii) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit.

Dated this 29th day of March, 2019.





Page 12 of 13




 

 

 

 

Signed, Sealed and Delivered by

)

 

Kari Taylor in the

)

 

presence of:

)

 

 

)

 

       Ravi Saligram

 

)

       /s/ Kari Taylor

Name

)

Kari Taylor

 

)

 

 

)

 

Address

 

)

 

 

)

 

 

)

 

 

)

 

 

)

 

       CEO

 

)

 

Occupation

)

 

 

 

 

 

 

 

RITCHIE BROS. AUCTIONEERS (AMERICA) INC.

 

    

 

 

 

 

 

 

 

Per:

/s/ Ravi Saligram

 

 

 

 

Authorized Signatory

 

 

 

Page 13 of 13

